Exhibit 10.2

 

Health Management Associates, Inc.

Summary of Fiscal Year 2005 Executive Officer Compensation

 

Base Salary

 

The following table sets forth the current base salary of Health Management
Associates, Inc.’s (the “Company’s”) President and Chief Executive Officer and
the next four most highly compensated executive officers of the Company
(together, the “Named Executive Officers”), as well as the annual compensation
paid to the Company’s non-employed Chairman of the Board of Directors:

 

Executive Officers

--------------------------------------------------------------------------------

   Current Base Salary


--------------------------------------------------------------------------------

 

Joseph V. Vumbacco, President and Chief Executive Officer

   $ 700,000  

Robert E. Farnham, Senior Vice President and Chief Financial Officer

     300,000  

Peter M. Lawson, Executive Vice President – Hospital Operations

     320,000  

Jon P. Vollmer, Executive Vice President – Hospital Operations

     320,000  

Timothy R. Parry, Senior Vice President and General Counsel

     280,000  

Non-Employed Chairman of the Board of Directors

--------------------------------------------------------------------------------

   Annual Compensation


--------------------------------------------------------------------------------

 

William J. Schoen, Chairman of the Board of Directors (1)

   $ 300,000  (2)

--------------------------------------------------------------------------------

(1) Mr. Schoen’s duties and responsibilities are outlined in the attached two
page memorandum. The Company does not consider Mr. Schoen to be an independent
Director and therefore he does not receive the cash compensation and stock
options payable to independent Directors that are disclosed at Exhibit 10.1 to
the Company’s Form 10-Q for the quarterly period ended June 30, 2005.

(2) See the Supplemental Executive Retirement Plan discussion below for
additional amounts received by Mr. Schoen.

 

Incentive Plans and Arrangements

 

1996 Executive Incentive Compensation Plan (the “EICP”).

 

The EICP is a comprehensive executive compensation plan in which the Named
Executive Officers, among others, may participate. Awards to Named Executive
Officers under the EICP consist of contingent incentive cash bonuses, stock
options and contingent stock awards, each of which is discussed in greater
detail below. The EICP, including all material amendments, is included with the
Company’s Annual Report on Form 10-K for the year ended September 30, 2004 as
Exhibits 10.17, 10.18, 10.20 and 10.21.

 

1



--------------------------------------------------------------------------------

Contingent Incentive Cash Bonuses. Each Named Executive Officer is eligible to
receive a contingent incentive cash bonus under the EICP. Under the current EICP
incentive compensation program, a cash bonus (calculated as a percentage of base
salary) may be paid to participants for each year in which the Company achieves,
based on audited fiscal year end results, at least 75% of its profit plan. Each
of the Named Executive Officers in this incentive compensation program is in one
of two target bonus categories (i.e., 125% of base salary for the Company’s
President and Chief Executive Officer and 100% of base salary for all other
Named Executive Officers). The Named Executive Officers who participate in this
incentive compensation program are selected and assigned to target bonus
categories by the Compensation Committee of the Board of Directors.

 

For the fiscal year ending September 30, 2005, each Named Executive Officer is
eligible to receive 75% of his target cash bonus if the Company achieves its
pre-tax profit plan. If the Company exceeds its pre-tax profit plan, each Named
Executive Officer becomes eligible to receive additional cash bonus amounts (up
to a maximum of 108.33% of his target cash bonus). The contingent incentive cash
bonus for the Company’s President and Chief Executive Officer is also based on
non-financial related criteria such as the quality of health care services
provided, management efficiency, accreditation, nursing recruitment and
retention and leadership.

 

Stock Options. Each Named Executive Officer is eligible to receive stock options
under the EICP to purchase shares of the Company’s common stock. The form of
Stock Option Agreement is included with the Company’s Annual Report on Form 10-K
for the year ended September 30, 2004 as Exhibit 10.36.

 

Contingent Stock Awards. Each Named Executive Officer is eligible to receive
contingent stock awards under the EICP in the form of shares of the Company’s
common stock. Historically, the amounts of the Named Executive Officers’
contingent stock awards have been equal in value to the corresponding contingent
incentive cash bonuses under the EICP. The form of Contingent Stock Incentive
Award is included with the Company’s Annual Report on Form 10-K for the year
ended September 30, 2004 as Exhibit 10.37.

 

Supplemental Executive Retirement Plan (the “Supplemental Plan”).

 

Each Named Executive Officer is eligible to participate in the Supplemental
Plan. The Supplemental Plan is a deferred compensation plan not intended to be
tax-qualified. Each participant in the Supplemental Plan is entitled to receive
a fixed monthly benefit, commencing on his normal retirement date, for the
longer of 120 months or life. The monthly benefit may vary for each participant
and may be increased periodically by the Board of Directors. Mr. Schoen also
participates in the Supplemental Plan and is presently receiving an annual
payment under such plan of $1,000,000. To qualify for benefits under the
Supplemental Plan, a participant must continue as an employee of the Company
until age 62 and must be an employee for at least five years after commencing
participation. Generally, no benefit is paid if employment is terminated before
a participant reaches his normal retirement date, regardless of the reason for
termination. However, benefits are payable if a participant’s employment is
terminated by the Company following a change of ownership of the Company (as
defined in the Supplemental Plan). The Supplemental Plan, including all material
amendments, is included with the Company’s Annual Report on Form 10-K for the
year ended September 30, 2004 as Exhibits 10.3, 10.4, 10.19 and 10.25.

 

2



--------------------------------------------------------------------------------

Retirement Savings Plan, Broad Based Plans and Other Benefits.

 

Each Named Executive Officer may also participate in the Company’s Retirement
Savings Plan, which is a 401(k) plan that includes employer and employee
contributions, as well as other benefit programs generally available to
employees, such as disability and life insurance programs. Additionally, certain
Named Executive Officers and the Company’s non-employed Chairman of the Board of
Directors receive other benefits, which include items such as (i) Company-paid
family health and dental insurance premiums and related expenses, (ii) use of
the Company’s aircraft and (iii) automobile expenses, club dues and tax
preparation fees paid by the Company.

 

3



--------------------------------------------------------------------------------

Responsibilities of Non-Employed Chairman of the Board of Directors

 

I. Corporate Business Plans and Budgets

 

  •   The Chairman will periodically review the company’s business plans and
budgets including the current year’s budget, any forecasted budgets and
supporting plans or schedules (e.g. capital expenditures).

 

II. Corporate Business Strategy

 

  •   The Chairman will periodically review the company’s business strategies
including its internal growth objectives and strategies and its growth by
acquisition strategies.

 

III. Corporate Financial Status and Financial Strategy

 

  •   The Chairman will periodically review the company’s income statements,
balance sheets and other financial information.

 

  •   The Chairman will periodically review the company’s commercial and
investment banking relationships and will be consulted with respect to any
contemplated capital markets’ transactions of a debt or equity nature and
similarly will be consulted with respect to any other transactions that would
affect the company’s financial position (e.g. stock repurchases).

 

IV. Relationships with Corporate Stakeholders

 

  •   The Chairman will periodically review the company’s contacts and
relationships with important constituencies including commercial and investment
bankers, financial analysts, major shareholders, government agencies, industry
organizations and the media.

 

  •   The Chairman will have a role in maintaining these relationships as agreed
to by the CEO.

 

V. Chairman’s Interaction with Company Management

 

  •   The CEO shall provide the Chairman with all data necessary to carry out
his responsibilities and will meet with the Chairman as required in order to
keep the Chairman fully apprised of all matters within the scope of his
responsibilities.

 

  •   All officers or employees needed to address any matters within the scope
of the Chairman’s responsibilities will be made available to the Chairman and
the CEO will make other resources of the company available to the Chairman as
reasonably requested.

 

4



--------------------------------------------------------------------------------

VI. Chairman’s Reporting Duties to the Board of Directors

 

  •   In consultation with the CEO, the Chairman will set the agenda for
Corporate Board meetings and will act as Chairman of such meetings.

 

  •   The Chairman will report on his activities and responsibilities to the
full Board at each scheduled Board Meeting.

 

  •   The Executive Committee may request the Chairman to report more frequently
to the full Board or any Committee thereof or request the Chairman to undertake
additional responsibilities and assignments on behalf of the Board.

 

VII. Chairman’s Length of Service and Compensation

 

  •   The Chairman will serve a one year term and his responsibilities will be
reviewed annually by the Executive Committee and reported to the full Board.

 

  •   The Chairman’s annual cash compensation will be the same ($300,000 per
year) as previously earned as employed Chairman. In addition, the Compensation
Committee in its full discretion may recommend equity awards for the Chairman.

 

5